Citation Nr: 0844590	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-36 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to April 
1960.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO decision, which 
reopened and denied a claim for service connection for 
prostate cancer for the purposes of accrued benefits.

Despite any determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question.


FINDINGS OF FACT

1.  An application to reopen a previously denied claim for 
entitlement to service connection for prostate cancer was 
pending at the time of the veteran's death, and a claim for 
accrued benefits was received within one year after his 
death.

2.  By a Board decision dated in November 1999, the veteran's 
claim for service connection for prostate cancer was denied 
on the basis that there was no competent medical evidence 
demonstrating or diagnosing prostate cancer in the veteran.  

3.  Evidence received since the November 1999 Board decision 
is not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for prostate cancer.

4.  The veteran's prostate cancer is not shown by the 
credible lay or medical evidence of record to have been 
etiologically related to a disease, injury, or event in 
service, to include exposure to radiation.


CONCLUSIONS OF LAW

1.  The November 1999 Board decision denying the veteran's 
claim for service connection for prostate cancer is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 
(2008).

2.  New and material evidence sufficient to reopen the claim 
for service connection for prostate cancer has been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  For purposes of accrued benefits, the veteran's prostate 
cancer was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110, 1112, 1116, 1131, 1133, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.111, 3.1000 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in December 2003, January 2004, May 2006, 
and June 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The appellant was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claim.  These letters informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that with regard to matters that 
involve a request to reopen a previously denied claim for 
service connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the veteran that explains the 
meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  See Kent, supra.

The January 2004 letter stated that new and material evidence 
was needed to substantiate a claim to reopen and described 
what would constitute such new and material evidence.  The 
Board acknowledges that this letter did not explain the basis 
of the prior final denial of the veteran's claim.  However, 
as will be discussed below, the Board is reopening this 
claim.  Therefore, the Board determines that any failure to 
provide VCAA compliant notice with regards to the application 
to reopen the previously denied claim for service connection 
for prostate cancer was harmless.  See Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Board may proceed with 
consideration of the claim on the merits.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
prostate cancer, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
relevant private and VA medical records are in the file.  All 
records identified by the appellant as relating to this claim 
have been obtained, to the extent possible.  The Board finds 
that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regards to claims for service connection, the Board 
notes that the case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes that an opinion is not needed in this 
case because there is no indication that the claims folder 
contains insufficient evidence to decide the case.  As will 
be discussed in further detail below, the RO sent the 
procedurally required inquiry for radiation dose estimate to 
the Defense Threat Reduction Agency (DTRA) in January 2004 
and, in turn, that agency directly contacted the veteran and 
asked him to assist them by completing a specific radiation 
questionnaire and to otherwise allow the veteran to 
participate in the development of background information in 
providing an accurate dose estimate on his behalf.  The DTRA 
also provided the veteran with information about their 
nuclear test personnel review and a point of contact for any 
questions he might have.  In June 2007, a possible 
relationship between the veteran's prostate cancer and in-
service exposure to radiation was considered in light of the 
specific December 21, 2006 instructions of the Veterans 
Health Administration (VHA) when addressing these claims.  As 
such, although a VA examination with regards to this issue 
was not specifically requested, the Board finds that VA fully 
complied with the procedural guidelines of 38 C.F.R. § 3.311 
regarding ionizing radiation claims by obtaining a radiation 
dose estimate, as well as the December 2006 VHA instructions 
with regards to claims for prostate cancer due to in-service 
exposure to radiation.  Therefore, the Board finds that the 
claims folder contains sufficient evidence to decide the 
claim and a VA opinion need not be requested. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2008). 

In addition, service connection may be granted for a chronic 
disease, including malignant tumors, if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  The definition of 
"radiation-risk activity" includes onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device.  38 C.F.R. § 3.309(d) (2008).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2008).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease that may be induced by ionizing radiation, and 
specifically includes the following: thyroid cancer, breast 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary bladder cancer, salivary gland cancer, 
multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2)(i)-(xxiv) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2008).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2008).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2008); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2008).

The veteran filed an application to reopen a previously 
denied claim for entitlement to service connection for 
prostate cancer in December 2003.  The RO deferred this claim 
in an August 2004 rating decision.  The veteran died on March 
[redacted], 2006 before the claim could be properly adjudicated.  On 
March 20, 2006, the appellant submitted a claim for any 
accrued benefits.  The Board finds that the veteran had an 
application to reopen a previously denied claim for service 
connection for prostate cancer pending at the time of his 
death and that the appellant filed a claim for accrued 
benefits within one year of the veteran's death.  As such, 
the Board will consider the merits of the application to 
reopen the previously denied claim based on the evidence of 
record at the time of the veteran's death.  See 38 C.F.R. § 
3.1000 (2008).

The Board will first address the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim of entitlement to service connection for prostate 
cancer for the purpose of accrued benefits.  After a review 
of the evidence of record, the Board finds that new and 
material evidence has been submitted with regards to this 
claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's original claim for service connection for 
prostate cancer was denied in a November 1999 Board decision, 
based on the fact that that there was no competent medical 
evidence demonstrating or diagnosing prostate cancer in the 
veteran.  At the time of this denial, service and post-
service medical records, personnel records, and statements 
submitted by the veteran were considered.  

Since the November 1999 Board decision, the additional 
evidence received includes VA treatment records, private 
treatment records, duplicative personnel records, and the 
veteran's and appellant's contentions.  The medical evidence 
submitted since the 1999 Board decision is new in that it was 
not previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  

In this case, material evidence has been received in that the 
additional evidence reflects that the veteran was diagnosed 
with and treated for prostate cancer.  See Urological 
Associates of Grand Island, P.C. treatment record, November 
2003.  Therefore, as the new evidence demonstrates that the 
veteran had a diagnosis of prostate cancer, the Board 
concludes that it satisfies the low threshold requirement for 
new and material evidence.  The claim is reopened.  

The Board notes that the veteran specifically asserted that 
his prostate cancer was caused by in-service exposure to 
radiation.  See Claim, December 2003. 

As an initial matter, with regards to granting service 
connection for prostate cancer on a presumptive basis, the 
Board notes that there is no medical evidence showing that 
this disability was manifested within the first year after 
the veteran's discharge from service.  In fact, the first 
medical evidence of record diagnosing the veteran with 
prostate cancer is from January 1997.  See Urological 
Associates of Grand Island, P.C. treatment record, January 
1997.  In addition, the veteran did not serve during the 
Vietnam era, as specified under 38 C.F.R. §§ 3.307(a)(6).  As 
such, presumption due to the manifestation of a malignant 
tumor to a compensable degree within one year following 
service or as a result of in-service exposure to herbicides 
is not for application.

With regards to granting service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2008); see also, Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The claims folder, however contains no 
evidence indicating that the veteran had or incurred prostate 
cancer in service and no medical opinion has directly related 
his prostate cancer to service.  Thus, the veteran's must 
claim fail on a direct basis.  See Hickson, supra. 

Finally, with regards to establishing service connection for 
prostate cancer as a result of in-service exposure to 
radiation, the Board acknowledges that the veteran has been 
confirmed as a participant in Operation CASTLE, conducted at 
the Pacific Proving Ground in 1954.  See DTRA letter, October 
2006. 

In an October 2006 letter, the DTRA noted that, at its June 
2006 meeting, the Veteran's Advisory Board on Dose 
Reconstruction recommended a screening process of prostate 
cancer cases.  The expedited process established conservative 
theoretical maximum doses utilizing actual radiation level 
measurements and technical calculations from atmospheric 
nuclear test detonations, previously established prostate 
doses, bounding assumptions about exposure scenarios, and 
radiation science fundamentals.  These maximum doses "are 
much higher than doses that were estimated in previous 
radiation dose assessments, thus providing maximum benefit of 
the doubt to the veteran and ensuring that the reported doses 
are not less than actual doses."  Reported doses are based on 
"worst-case parameters and assumptions, not all of which the 
veteran may have encountered."  The DTRA noted that these 
parameters and assumptions should adequately encompass any 
activities that the veteran performed.  The veteran's 
external gamma dose was estimated to be no more than 18 rem 
while his external neutron dose was estimated to be no more 
than .5 rem.  The internal committed dose to the prostate 
(alpha) was estimated to be no more than 4.5 rem while the 
internal committed dose to the prostate (beta + gamma) was no 
more than 2 rem.  

In December 2006, the Chief Public Health and Environmental 
Hazards Officer sent a memorandum, in which VBA staff were 
recommended to use screening doses to evaluate cases 
involving prostate cancer claims, rather than submitting them 
for medical opinions.  This memorandum contained an 
attachment with instructions on the use of the screening dose 
tables, including identification of cases that should be 
referred for individual medical opinions.  These instructions 
indicated that all Pacific Proving Ground cases involving 
veterans whose prostate cancers were diagnosed 25 or more 
years after exposure and/or who were exposed at age 25 or 
more have adjusted total prostate doses less than the 
applicable screening doses.  Therefore, it is unlikely that 
prostate cancers in these Pacific Proving Ground veterans can 
be attributed to exposure to ionizing radiation in service.  
Cases involving Pacific Proving Ground veterans who were 
exposed at ages less than 25 and who were diagnosed with 
prostate cancer less than 25 years after exposure should be 
referred to VHA for individual medical opinions.  Cases in 
which the veteran participated in more than one atmospheric 
nuclear weapons test series and/or was exposed to radiation 
in more than one year also should be sent to VHA for an 
individual medical opinion.   

In June 2007, the veteran's claim was considered under the 
instructions provided by the VHA.  The veteran was noted as 
being exposed to radiation at the Pacific Proving Ground 
site.  At the time of his exposure, he was less than 25 years 
old.  It was also noted that 43 years passed from the date of 
exposure to the date of diagnosis.  As the veteran was only 
noted as participating in one test series, at Operation 
Castle, and there is no evidence that he was exposed to 
radiation in more than one year, it was determined that, 
according to the instructions specifically given by the VHA, 
it is unlikely that the veteran's prostate cancer resulted 
from radiation exposure in service.

The Board acknowledges that, in a November 2003 treatment 
record, the veteran's private physician indicated that his 
prostate cancer could have potentially been related to his 
radiation exposure in service in the 1950's.  However, he 
went on to state that there are multiple factors to consider, 
to include diet, family history, and the natural aging 
process.  The physician further stated that he could not find 
a specific percentage that contributed to his development of 
prostate cancer and that this may have happened even without 
his previous exposure.  

While this private physician did indicate that the veteran's 
prostate cancer could have potentially been related to 
radiation exposure in service, he gave no indication that 
this was a likelihood or even at least as likely as not to be 
the cause of the veteran's prostate cancer.  In addition, 
this physician did not attempt or indicate that he was even 
qualified to attempt to provide a dose estimate for the 
veteran's exposure to radiation in 1954.  As such, this is 
not sufficient to raise a reasonable doubt.  See, e.g., Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the appellant may have been having some symptoms of 
multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative).  The Board also notes that 
this physician gave no indication that he reviewed the 
veteran's claims folder, nor did he offer a detailed 
rationale for this possible nexus.  Consequently, the Board 
finds the determination made as result of the application of 
the VHA's instructions regarding the adjudicating of prostate 
cancer claims to be more probative.  

In conclusion, the Board finds that a clear preponderance of 
the evidence on file is against the claim for service 
connection for prostate cancer attributable to exposure to 
ionizing radiation during Operation CASTLE in 1954.  The 
Board does not dispute the fact that prostate cancer can be 
caused by exposure to ionizing radiation.  However, the 
question presented in this appeal is not whether radiation 
exposure can cause prostate cancer generally, but whether the 
veteran's prostate cancer diagnosed in 1997 is at least as 
likely as not attributable to his exposure to ionizing 
radiation during his participation in Operation CASTLE in 
1954.  As VHA has specifically stated that all Pacific 
Proving Ground veterans whose prostate cancers were diagnosed 
25 or more years after exposure have adjusted total prostate 
doses less than the applicable screening doses, thereby, 
rendering it unlikely that prostate cancer in these Pacific 
Proving Ground veterans can be attributed to exposure to 
ionizing radiation in service, the Board finds that service 
connection cannot be granted for prostate cancer due to in-
service exposure to radiation.  

The Board acknowledges the veteran's and the appellant's 
contention that the veteran had prostate cancer as the result 
of in-service exposure to radiation.  The veteran and the 
appellant can attest to factual matters of which they had 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  However, as lay persons, they have not 
been shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the veteran and the appellant would be competent to report 
what comes to them through their senses, they do not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994). 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for prostate cancer 
for the purposes of accrued benefits, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Entitlement to accrued benefits is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


